Citation Nr: 0002945	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from June 1966 to May 
1969.

The issue on appeal arises from a July 1997 rating decision, 
by which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent rating effective from March 1997.  The 
veteran perfected his appeal concerning this rating.

On his October 1997 Form 9, the veteran indicated that he 
wanted to testify at the RO before a member of the Board of 
Veterans' Appeals (Board).  However, in a letter associated 
with the claims file in November 1997, the veteran indicated 
that he instead wanted to testify at the RO before a local 
hearing officer.  This local hearing was subsequently 
conducted in March 1998.  By a March 1998 rating action, the 
RO increased the rating for PTSD to 50 percent, effective 
from March 1997.  A supplemental statement of the case was 
issued later that month.

In December 1998, the Board remanded the veteran's claim for 
additional development.  In an April 1999 supplemental 
statement of the case, the RO increased the rating for PTSD 
to 70 percent, effective from March 1997.  In a June 1999 
written statement, the veteran indicated that he was still 
seeking a 100 percent rating for his PTSD. 


FINDING OF FACT

The veteran's PTSD has not been and is not currently 
manifested by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name; the veteran's behavior has at times presented a 
danger to others at work and at home, but medication and 
continued counseling are helping him control his temper; the 
veteran remains married and maintains at least some contact 
with former Army buddies; the preponderance of the evidence 
does not reflect total occupational or social impairment.


CONCLUSION OF LAW

An evaluation in excess of 70 percent for PTSD is not 
warranted since service connection was granted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  3.321(a), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD-214 form indicates that he served in Vietnam 
and received, in pertinent part, a combat infantryman's 
badge.  

In March 1997, the veteran filed a claim concerning service 
connection for, in pertinent part, PTSD.  He indicated that 
he had been obtaining treatment for PTSD symptoms at the VA 
medical facility in Perry Point, Maryland.

In April 1997, medical records from the Fallston General 
Hospital in Fallston, Maryland, were associated with the 
claims file.  These records do not reflect any complaints of 
or treatment for PTSD.  

In an April 1997 written statement detailing his stressors, 
the veteran reported that he could not sleep because he had 
difficulty closing his eyes, since the slightest sound would 
cause him to wake up.  He was bitter and angry and stayed 
isolated from the world, including his family.  His family 
members were nervous wrecks.  The veteran did not trust, 
share, cry, or care.  The veteran felt he had lost his life 
as an average person.  

In May 1997, records from the Perry Point VA medical facility 
were associated with the claims file.  These records reflect, 
in pertinent part, that the veteran sought outpatient 
psychological counseling in April 1997.  His treatment goals 
were to reduce excessive anger and aggressive fantasies 
provoked by everyday life and to decrease his social 
isolation.  In a session held subsequently in April 1997, the 
veteran asserted that he was cognitively impaired and that he 
could not communicate because of this brain dysfunction.  He 
was, therefore, bound to fail in all social interactions.  It 
was suggested to the veteran that he had a high level of 
social anxiety, with impaired thinking and ability to relate 
because of paranoia and violent thoughts of being in grave 
danger.  

The veteran underwent an examination for VA purposes in June 
1997.  It was noted that for the prior 19 years, he had 
worked steadily at Bethlehem Steel and was in no danger of 
losing his job.  The veteran was married, but he had a 
strained relationship with his wife since he did not feel he 
could get close to anyone.  In his spare time, he stayed at 
home.  The veteran was socially isolated and had no friends.  
He tried to watch television, but avoided seeing anything 
that had to do with war or violence.  The veteran had, for 
the prior six months, been receiving treatment on a weekly 
basis at Perry Point, where he saw two therapists and was on 
medication.  The veteran continued to have nightmares nearly 
every night, during in which he saw mutilated body parts and 
buddies being killed.  The veteran had frequent flashbacks 
which were brought on by helicopter sounds, thunder, or 
anything else that reminded him of his experiences in 
Vietnam.  The veteran tried to avoid anything that might have 
reminded him of Vietnam.  He had a pronounced startle reflex 
and was constantly worried that someone would come up behind 
him.  He frequently felt that he had no future in spite of 
the fact that he had been able to continue his job.  There 
was no history of drug or alcohol abuse, and no legal 
difficulties. 

The examiner noted that there was no impairment of thought 
processes, nor any delusions, hallucinations, inappropriate 
behavior, or suicidal or homicidal thoughts.  The veteran 
maintained minimal personal hygiene without difficulty and 
was well oriented.  There was no memory loss or ritualistic 
behavior.  The veteran's speech was in no way abnormal.  He 
did not suffer from panic attacks.  He frequently felt 
depressed because of his difficulty sleeping and 
preoccupation with thoughts of war.  The veteran stated that 
he was grateful for the treatment he was receiving, but so 
far did not think that he had received much benefit from it.   
He had always had difficulty talking about his war 
experiences and the necessity to talk about them now, he 
thought, may have been making his symptoms worse.  The 
veteran was diagnosed as having PTSD, and assigned a global 
assessment of functioning (GAF) score of 55.   

By a July 1997 rating decision, the RO, in pertinent part, 
granted service connection for PTSD and assigned a 30 percent 
rating effective from March 1997.

In September 1997, the veteran submitted a written statement, 
indicating his disagreement with the rating decision and 
asserted that the VA examiner had only spent about ten 
minutes with him.  

In November 1997, the veteran filed a Form 9, on which he 
asserted that his ability to maintain effective relationships 
was not existent.  He could not get along with co-workers.  
The veteran asserted that he could not sleep, and that he 
experienced flashbacks almost daily and nightmares every 
night.  At times, he felt that time had elapsed, and he could 
not remember what had happened. A flashback could potentially 
affect his behavior for weeks and he was never free of this.  
The veteran's relationship with his wife had been terribly 
affected.  She would not sleep with the veteran because she 
was afraid of what he would do to her in his sleep.  She 
slept on the sofa and had done so for several years.  This 
had put a burden on their marriage.  

On a separate written statement, the veteran asserted that he 
could not perform higher paying jobs because he could not 
concentrate well enough.  He had a "people problem" in that 
when people tried to teach him something, he would become 
overly sensitive and short tempered, and have a short 
attention span.  The veteran was losing thousands of dollars 
per year because he could not be promoted.  According to the 
veteran, he had the lowest paying job in his department, 
except for the person who pushed a broom.  Later in this 
written statement, the veteran asserted that he could not 
work with people that "are assholes."  These individuals 
did not have the same values and could not be trusted.  They 
thought they were better than the veteran.  For years, the 
veteran thought he was stupid and could not do anything 
right.  He was always involved in fights and disagreements.  
All along, he was living with a cancer eating away his brains 
and he did not know it.  He was taking medication every day, 
and was seeing a "shrink" once a week for nearly eight 
months.  The veteran had nightmares and flashbacks that 
seemed very real.  He worked over 56 hours a week because he 
was alone and that suited him fine.  He could not stand 
working around people that did not "have their [expletive] 
together."  He worked instead of coming home and being a 
problem to his wife and children.  When at home, the veteran 
watched television and went nowhere.  He avoided contact with 
people.  

The veteran attached several documents to his notice of 
disagreement.  In pertinent part, these records include 
statements from three of his co-workers.  In one statement, a 
co-worker wrote that in June 1997, the veteran verbally 
assaulted him over a question about his job.  The co-worker 
thought the veteran was going to strike him, after calling 
him names and trying to start a fight.  After being ignored, 
the veteran finally went back to his job.  

In another statement, another co-worker wrote that in April 
1997, he and the veteran were involved in a dispute of no 
significant importance.  While points were being made by both 
men, the veteran flew into a rage and appeared to be on the 
verge of violence.  Even when the co-worker attempted to 
leave the situation by walking away, the veteran followed 
him.  

Finally, in another statement, a general foreman wrote that 
in August 1997, the veteran led him to believe his life was 
in danger.  Specifically, the veteran cornered him in the 
course of a disagreement.  The only reason this individual 
was not harmed was because he did not say anything after the 
veteran had become enraged.  The veteran's behavior was 
described as being very erratic. 

In March 1998, the veteran's representative submitted 
documents generally describing the types of medication the 
veteran was taking for his PTSD.  

In March 1998, the veteran testified at the RO before a local 
hearing officer.  He stated that he remained employed at the 
steel plant and had been so employed for approximately 20 
years.  He had not lost any time from his job due to PTSD 
since he did not believe in missing work.  He worked about 60 
hours a week and did not stay at home much.  The veteran's 
job function was that of a stock clerk; it was the "bottom 
job on the line of progression."  The veteran did this job 
because he had had difficulties doing harder jobs.  His job 
did not bring him in contact with other people "a whole 
lot."  He had the seniority to advance, but he did not 
because he had a tough time with people and because he had 
difficulty absorbing the technical skills necessary for these 
positions.  The veteran did have a good working relationship 
with his co-workers, as long as people were not bothering 
him.  

The veteran was married and got along "alright" with his 
wife, with whom he had a sort of understanding.  Their 
relationship was sort of evasive and the veteran stated that 
he had put "the woman through a lot of hell."  If the two 
of them were walking toward each other, she would practically 
jump to get out of his way.  She was afraid of the veteran.  
Some nights they slept together, and other nights the veteran 
would sleep on the sofa, because he was a very light sleeper.  
If he awakened, he would not be able to get back to sleep.  
For example, the night before this hearing the veteran 
awakened six times.  The veteran had nightmares and heard 
noises.  He would remember the nightmares after he awakened.  
The veteran did take medication which helped his sleep.   

The veteran went to therapy once a week for his PTSD.  He 
described an incident approximately four months before in 
which his car caught on fire and burned uncontrollably on a 
highway.  The veteran began seeing babies and people and 
walked out onto the road, where he was almost hit by a 
tractor trailer.  His therapist told him that he had had a 
reaction.  The veteran denied that he maintained 
relationships with his family memberships, although he did 
see his family at Christmas.  The veteran did not get close 
to anyone, because he had watched too many people to whom he 
was close die.  His routine involved work, going home, and 
watching television.  He did not really watch television, 
though.  He just sat in front of it and flipped until he 
would get tired and go to bed.  The veteran's wife did all 
the shopping.  

The veteran was taking medication for his PTSD.  He had 
started out taking half a tablet, and that eventually 
increased to seven pills a day, although he presently felt 
like he was not taking anything.  The veteran always thought 
about the Vietnam War.  The veteran's representative stated 
that prior to the hearing, the veteran was having an 
extremely hard time communicating.  It was suggested that 
another VA examination might help bring out these symptoms.  

The veteran then stated that although he had been employed in 
a full-time job for approximately 20 years, he experienced 
difficulties maintaining the job on a day to day basis.  He 
nearly lost his job many times due to confrontations with 
people.  When he lost his temper, he assaulted people.  The 
veteran would "go from A to Z 
. . . in a heartbeat."  If overtime was available, the 
veteran would ask for and receive permission to work it.  The 
veteran reiterated that he essentially worked by himself.  He 
claimed to have problems understanding instructions and 
commands.  The veteran denied having been hospitalized in the 
prior twelve months because of his service connected 
condition, or having received any treatment outside of VA.  

In a March 1998 supplemental statement of the case, the RO 
increased the disability rating for PTSD to 50 percent, 
effective from March 1997.

In a June 1998 written statement, the veteran argued that the 
fact that he worked overtime should not have been held 
against his claim for an increased rating.  He worked 
overtime to stay away from home and contact from his family, 
and he was able to get overtime because of his seniority.  
The veteran reiterated that he worked "the bottom job" and 
could not grasp the training necessary for a better job.  The 
local hearing had upset the veteran because it had revealed a 
stranger, someone he had been trying to hide from everyone.  
He could not cope.  

The veteran attached to his statement, in pertinent part, a 
treatment summary from his VA clinical psychologist.  This 
summary indicates that the veteran was first seen in the 
Mental Health Clinic in October 1996.  He said that he felt 
"all bottled up" and was concerned that he would not be 
able to control his explosive feelings.  He was referred to a 
psychiatrist for evaluation of appropriateness for medication 
and a chaplain intern for individual counseling concerning 
PTSD.  The veteran did not want to take medication and had 
difficulty with the intern's requests to tape record the 
sessions.  The veteran did not transfer therapists easily and 
did not come back to the clinic for a couple of months.  He 
reconnected in March 1997, stating that he was doing very 
poorly.  The veteran began individual treatment and reported 
that he had also contacted the PTSD Clinical Team and was 
seeing another physician.  He eventually discontinued 
treatment with one of the physicians but continued to follow 
up with the Perry Point VA medical facility.  The veteran's 
appointments had been scheduled on a weekly basis with 
occasional gaps due to scheduling conflicts.

It was noted that although he continued to see his siblings 
on holidays, the family was not as close following the death 
of his parents.  The veteran was married in 1978 and the 
marriage was still intact.  He had a daughter who was now 20 
years old and a stepson who was 30 years old.  The veteran's 
wife performed childcare in their home, caring for 5 or 6 
children on a regular basis.  The veteran felt very isolated 
from his family, and over time had given many examples.  His 
normal style was to sleep, watch movies on television, or 
work in the garden.  He had incidents of domestic violence 
seven years before, and hit his daughter in an argument once 
the year before.   

The veteran was still very involved in reunions with his old 
Army unit and maintained contact with people who served with 
him.  He reported intrusive dreams and memories of his combat 
experiences.  He described in detail an incident in which he 
had been ready to turn in when a couple of mortar rounds came 
in and three buddies were with him.  The veteran heard the 
rounds hit the bottom of the tube and he called out 
"Incoming!"  It was like each individual had their own 
personal mortar and the veteran's buddies were blown to bits.  
Recently the veteran had had a problem in which his car had 
caught fire on the highway.  He experienced a severe 
flashback about Vietnam, wandered the highway in a daze, and 
took several days to return to baseline functioning.   

The veteran had also been very conscious of a recent memorial 
banquet for the battle of Dak To.  The veteran's unit had 
been up front, not in the main engagement, but they had taken 
very heavy casualties in five days of fighting.  During the 
period leading up to the banquet, the veteran had a difficult 
time at work and since then had been suspended for fighting.  
The veteran's job, as a clerk, was routine and isolated, and 
he avoided any opportunities for promotion because he felt he 
could not deal with people.  Recently, there had been changes 
made in the routine at the plant and the veteran was having a 
very difficult time adjusting.  He had been in verbal 
altercations with coworkers and felt he had to avoid people 
or else lose control and hurt them.  In the past, he had seen 
his job as a sanctuary and he now felt that nowhere was safe.  
Previously, he would work extra shifts to avoid being home 
with his family.  

The veteran had a history of previous substance and alcohol 
abuse.  However, he had not used illegal substances since 
1995, when his symptoms of nightmares, feeling of "bottled 
up anger" and social isolation began to increase.  The 
veteran had recently had some insight into his father's 
experience of PTSD and his use of work to avoid him and keep 
his alcoholism under control.  The veteran saw many parallels 
to his own functioning with the pattern of his father.  At 
the time this treatment summary was prepared, the veteran was 
uncomfortable with work and felt that there was nowhere he 
could truly relax.  Therapy had been focused on developing 
skills to help him find feelings of safety and relaxation 
outside of the work environment.  The veteran had recognized 
how his family had adapted their lives to avoid him.  He felt 
that he was an intrusion in their lives.  The veteran felt 
that the primary cause of his "problems" was that he did 
not get to "kill enough" while in Vietnam.  Although the 
frequency of his dreams had decreased with medication, he 
still had violent dreams frequently, which involved fighting, 
killing, and maiming.  

The veteran completed a MMPI2, BDI, and a general memory 
screen in March 1998.  His scores suggested moderate to 
severe symptoms of depression, along with high levels of 
anxiety and suspiciousness.  He was exerting a lot of energy 
to maintain control and was unsure of his ability to do so 
for extended periods or under any greater stress.  The 
veteran experienced marked difficulty with his memory and had 
had increasing problems following casual conversation.  He 
could recall information that had been rehearsed and follow 
conversation in therapy, where there were no distractions, 
the subject was important to him, and he was paying very 
close attention.  If any of these elements were missing, the 
veteran had to go back and ask that things be repeated.  He 
had complained of increased difficulty with reading in the 
last two months, and a general evaluation of neurological 
functioning was recommended.  It was possible that current 
job stress was responsible for the veteran's increased 
symptoms, but it was not clear to the VA psychologist.  

The psychologist noted that the veteran had been consistent 
about coming to treatment.  He was clearly in pain due to his 
PTSD symptoms.  The veteran's functioning at home and at work 
was much lower than would be expected.  He was compliant with 
his medication and had a recent increase in anti-depressant 
medication, but his medication was felt to require further 
evaluation.  At present his prognosis was very guarded.  
Further evaluation of his recent memory problems was planned.  
Treatment would continue to focus on gentle exploration of 
issues arising from combat and efforts to increase skills of 
tolerance and coping.  

In December 1998, the Board remanded the veteran's claim for 
additional development.

Additionally in December 1998, an updated treatment summary 
from the veteran's VA psychologist was associated with the 
claims file.  The psychologist noted that the veteran 
continued to be diligent in pursuing treatment for his 
symptoms.  He had been seen in individual therapy about three 
times a month and was deemed appropriate for group treatment, 
although he was not yet willing to attend group sessions.  
The veteran reported concern about revealing his feelings to 
others and a sense of not being able to deal with their 
traumatic experiences.  Individual work was to continue with 
a long term goal of adding group treatment when the veteran 
was able to tolerate that modality. 

The veteran's functioning was somewhat poorer since he had 
recently learned of a fellow soldier's suicide.  He was 
informed of this suicide by telephone while he was attending 
a reunion of his unit.  The members of the unit supported one 
another and the veteran returned home upset but able to 
contain his responses.  He then received a poem from a member 
of the unit, written about their comrade's suicide.  It was a 
powerful piece and the veteran did not discuss it with anyone 
immediately.  The following day, he engaged in a physical 
fight with his family in which he attacked both his wife and 
daughter.  This resulted in their leaving the home, followed 
by his leaving home for several days.  At present, they were 
again residing together but the veteran had disengaged 
further from significant interactions with his family. 

The veteran had also had further episodes of poor control in 
the workplace, which had resulted in suspensions.  His many 
years of seniority and the understanding of his coworkers had 
been an asset in maintaining his employment, but he was aware 
that further problems were unlikely to be tolerated.  He was 
concerned about the fact that when he was upset, he did not 
care if he kept his job.  The veteran had experienced both 
suicidal and homicidal ideation on the job, but had not 
worked to implement a plan or made direct threats to anyone.  
He had requested evaluation of his medication at these times 
and been compliant in taking medication, which appeared to 
bring some relief.  

The veteran had worked on the feelings and issues arising 
from his friend's suicide during his therapy. He was aware 
that he could not have predicted or prevented this, but he 
felt intense guilt and distress about not being able to do 
more for the others with whom he served.  For example, he did 
not feel he could handle going to Washington, D.C., for 
Veteran's Day this year and had ambivalent feelings about 
this.  The veteran continued to experience difficulty with 
memory, although a complete neuropsychological examination 
was deferred due to scheduling difficulties at the hospital.  
A memory test conducted in March 1998 showed marked 
impairment in the veteran's logical memory and visual/spatial 
memory.  The veteran had complete loss of interest in his few 
pleasurable activities, specifically working in the yard and 
cooking.  He felt that his life consisted of work and 
television. 

According to the VA psychologist, the veteran's prognosis was 
still guarded.  He was faithful about coming to treatment, 
clearly loved his family, and did not want to "lose 
control" and harm anyone.  However, he was reluctant to 
extend his identification to other veterans outside of his 
Army unit and had had great feelings of guilt and 
responsibility for not "being there for his brothers."  At 
present, the plan was to continue working on anger management 
techniques, get a full evaluation of his neuropsychological 
functioning, and to work toward inclusion in group treatment. 

In February 1999, the RO wrote to the veteran and asked for 
his assistance in obtaining updated treatment records.

In February 1999, additional records from the Perry Point VA 
medical facility were associated with the claims file.  These 
records generally reflect outpatient psychological treatment 
of the veteran between October 1996 and January 1999.  In 
October 1996, the veteran sought help because he felt "all 
bottled up" and afraid that he would not be able to control 
explosive feelings.  He also reported feeling disengaged from 
others and emotionally "numb."  He had not been able to 
sleep well, and his wife slept in another room.  He was 
finding his PTSD symptoms unbearable without relying on 
illicit substances and was finally reaching out for help.  
The veteran reported that there had been some domestic 
violence in his marriage approximately seven years before, 
and he felt that he was barely in control of similar 
explosive feelings now.  The veteran denied taking any 
prescribed or over-the-counter medications presently.  At the 
time of this interview, the veteran appeared anxious and 
depressed.  Affect was normal.  The veteran reported a deep 
depression and a sense of being "ready to explode."  
Thinking was goal-directed and the veteran was oriented time 
three.  He was self-disclosing in response to questions, but 
he answered as if it were painful to discuss his problems.  
The veteran expressed great relief that he did not need to do 
any additional disclosures about traumatic experiences.  The 
veteran denied suicidal thoughts, delusions, or 
hallucinations.  Speech was normal in rate but subdued in 
tone.  There was no apparent disturbance in memory.  
Intelligence appeared slightly above-average, and insight and 
judgment were fair.  The veteran was interested in receiving 
individual psychiatric therapy. 

The veteran reported in November 1996 that although he had 
been prescribed medication, he did not believe in taking it.  
However, his disturbing dreams had stopped since he started 
taking medicine and so he was going to continue taking it.  
In December 1996, the veteran asked to see a different 
therapist, stating that the intern he had seen was not 
meeting his needs.  The veteran was particularly upset by the 
repeated requests for taping or observation of sessions.  The 
veteran had not disclosed these concerns nor his anger about 
them with the therapist, and was having difficulty managing 
violent impulses towards him.  

These records also reflect that in February 1997, the veteran 
stated that he had been doing very poorly and was only now 
regaining stability.  Additional therapy appointments were 
made.  In January 1998, he was seen for the first time in a  
couple of months.  He had called requesting an appointment 
because he had hit his 19 year old daughter and he was upset 
about his loss of control.  Despite his attempt to apologize 
to his daughter, she was now distant and careful about what 
she said to him.  In February 1998, the veteran came in  with 
a poem that he had written about his father.  He had a 
recent, startling insight into his father's probable PTSD 
secondary to his World War II combat experiences.  The 
veteran saw that his father's holding three jobs and other 
behaviors may have been in part a defense against his 
feelings and that these coping strategies may have evolved in 
the veteran, in part due to his father's modeling.  By June 
1998, it was noted that the veteran's emotional lability 
continued but was more easily managed.  

In August 1998, it was noted that the veteran continued to 
have difficulty, apparently due to a recent gambling episode 
in which he had lost over a thousand dollars.  The veteran 
was communicating some with his daughter, and to a lesser 
degree with his wife.  Despite the fact that his wife was not 
speaking to him, she had left a birthday cake for him and a 
card in the middle of the kitchen table.  The veteran 
described being soothed by high intensity activity such as 
the closing bombardment of a fireworks display.  He generally 
avoided crowds, but part of the gambling experience was the 
"quieting" he felt with all of the noise, bells, and 
crowds.  The veteran acknowledged that after a period, the 
numbing left him agitated.  In September 1998, it was noted 
that the veteran was taking his medications more regularly, 
but that he continued to have trouble trusting relationships.  
In October 1998, the veteran continued to have trouble 
sleeping with recurrent nightmares.  In December 1998, the 
veteran reported that his Thanksgiving had gone fairly well.  
However, he was very stressed over a long-term responsibility 
he had taken on.  He was the veterans' representative for the 
union and was working to get a monument to the veterans who 
had worked at the plant.  The project was well underway, but 
he was feeling considerable pressure.    

These records also reflect that in early January 1999, the 
veteran reported having been on vacation the prior week and 
in union training earlier that day.  He felt his general 
stress level was low, but discussed his strong feelings about 
how his co-workers were approaching the problem of the 
Veterans' Memorial which he was heading.  He was using coping 
strategies well, but he was still very concerned with his 
potential loss of control.  

Subsequently in January 1999, the veteran reported that he 
had experienced a frequently recurring dream with a new 
twist.  He was being chased and was running low on 
ammunition.  A woman gestured to him, and he had to choose 
whether to follow her or do the opposite.  He also stated 
that it was indiscernible if she was pointing the way to 
safety or danger.  He chose to go where she pointed and found 
himself in a position in which he would surely be captured.  
Rather than waking up, or being captured, he turned his 
weapon on himself.  He stated that this was the first time 
that he had killed himself in a dream, and he enjoyed the 
fact that this had thwarted his capture.  He had not been 
particularly disturbed about the dream.  He stated that he 
continued to be in a training class at work and would not 
return to normal job duties for another week. He felt that 
his stress level was generally low, and that he was in good 
control.  The veteran denied suicidal plans or impulses in 
general.  

In April 1999, the veteran underwent a PTSD examination for 
VA purposes.  He stated that he was still taking medication 
and undergoing weekly therapy at VA.   Without these 
medications, the veteran said, he had less impulse control, 
more aggressiveness and irritability, and worsening anxiety 
and depression.  He was not involved in group therapy at this 
time because he stated that he would have difficulty 
"getting upset if I hear bullshit."  

The veteran thought about his Vietnam experiences every day.  
Specifically, he thought that he could have done more to 
avenge the deaths of his friends.  His sleep continued to be 
disrupted, despite medications.  The medications had helped 
hasten sleep.  When asked about a possible cause for his 
sleeping problem, he stated that at night, he felt like 
things were closing in on him.  He also reported frequent and 
recurrent dreams about getting killed, killing others, being 
tortured, torturing others, and helping his buddies.  He also 
admitted to periodic flashbacks and gave a recent example 
that occurred three weeks before while at work.  The veteran 
was approximately 50 feet away when a crane carrying heavy 
equipment snapped and fell to the ground.  He stated that he 
had seen a coworker was nearby and rushed toward him.  The 
person was not injured, but after the incident, another 
coworker asked the veteran what was wrong because he noticed 
that the veteran was "in a low crawl as I headed toward 
him."  The veteran also recalled the flashback incident when 
his car had caught on fire on the highway.

The veteran continued to have problems at work for a number 
of reasons.  Specifically, his concentration continued to be 
poor and because of this, he could not learn how to use the 
computer system.  This embarrassed him.  The veteran had no 
desire to socialize with other coworkers and, in fact, had 
had seven formal altercations with coworkers over the prior 
two years, most involving arguments and potential physical 
fights with immediate supervisors.  The veteran stated that 
he was staying employed in order to try to get his pension, 
which he would get in approximately nine years.   

According to the examiner, the veteran clearly had several 
severe PTSD symptoms.  Specifically, he had recurrent and 
intrusive distressing recollections of his Vietnam combat 
experiences, as well as recurrent dreams and flashbacks.  The 
veteran also had intense psychological distress when exposed 
to events that symbolized his Vietnam experiences.  For 
example, he had severe anxiety when seeing events on the news 
related to the Kosovo situation, and he was unable to go to 
the Vietnam Memorial over the prior two years because he 
would get too emotional.  The veteran also evidenced 
persistent avoidance of stimuli associated with Vietnam.  He 
tried very hard to avoid thoughts and feelings associated 
with Vietnam but with very limited success.  The veteran did 
learn some coping techniques through his psychotherapy 
treatment, but he still felt that he needed to come a long 
way in order to feel more normal.  He clearly avoided 
activities and situations that aroused recollections of 
Vietnam and, in fact, other than work, he stayed very much to 
himself and his house.  

The veteran also reported decreased interest in significant 
activities, stating, "I don't want to do nothing."  He 
described restricted range of affect and stated that he had 
become estranged from his wife and daughter.  While he still 
lived with his wife, she had not talked to him since December 
1998.  His daughter had moved out of the house, and she had 
looked forward to this due to ongoing verbal and, at times, 
physical altercations with the veteran.  The veteran also had 
a sense of a foreshortened future, stating, "I am either 
going to kill somebody or somebody will kill me."  He stated 
that he was too angry to commit suicide. 

The veteran also described persistent symptoms of increased 
arousal, including an intense difficulty in falling and 
staying asleep.  He also had irritability and outbursts of 
anger that that been specifically directed at coworkers and 
family members.  The veteran described being hypervigilant 
and having an exaggerated startle response, not so much to 
very loud noises, but in response to more subtle noises, like 
a "twig snap."  The veteran also described physiological 
reactivity upon exposure to combat experiences.  
Specifically, he described seeing a "white light," as well 
as having intense headaches, heart palpitations, and sweating 
during these times.

The veteran had been arrested for disorderly conduct, 
although the last such arrest was seven years before.  The 
veteran also had two prior DWI arrests, the last one being 
four years before.  The veteran drank a fifth of rum every 
two nights, usually after work.  He reported a history of 
blackouts, but denied any seizures or DTs.  The veteran said 
he had stopped drinking after his second DWI.  He was 
incarcerated after that but was let out of jail early due the 
pending death of his mother.  At her deathbed, his mother 
told him that she felt "ashamed of me."  From that moment 
on, the veteran had not had any alcohol.  The veteran did 
admit to a history of smoking cannabis as well as using 
uppers and downers.  He had not had any pills in several 
years, but did admit to smoking a joint in the past two to 
three years.  

Upon examination, the veteran showed good eye contact and was 
cooperative.  His affect was very intense and anxious.  In 
describing his mood, the veteran stated that he felt like he 
had cotton in his ears.  His speech was of a normal rate, 
volume, and clarity, although his response to questions was 
somewhat delayed.  This seemed to be due to apprehension 
about emotions tied to his response to questions.  His memory 
was considered fair.  He could recall 3/3 objects at 0 and 5 
minutes.  His concentration was considered poor.  He was able 
spell "world" forward but could not spell it backward 
without making several mistakes.  The veteran denied any 
current suicidal or homicidal ideation or plan.  He also 
denied any auditory or visual hallucinations or delusions.  

The examiner specifically noted that the claims file was 
thoroughly reviewed, including the two letters from the 
veteran's VA psychologist.  The veteran denied any medical 
problems.  His social impairment over the prior year had 
clearly been in the area of after work and home life.  He had 
no casual social life outside of work.  He feared that if 
people got close, they might lack reliability and "leave."  
He elaborated, stating, "When I get to know people, I need 
you 100%."  While the veteran continued to work, it had been 
very difficult for him.  His work time had decreased from 60 
hours a week to about 40 hours per week.  This occurred in 
April 1998 and had been due to downsizing.  It also had led 
to a required increase in his social contact with coworkers 
and supervisors.  Because of this difficulty, the veteran had 
not sought to work extra hours.  He still had been able to do 
his job and had not been dismissed, expelled, or suspended 
from work.

The veteran denied any impairment in thought process or 
communication, although he clearly demonstrated some delayed 
response during the interview.  It was felt that this had 
more to do with anxiety than any difficulty in thought 
processing.  The veteran denied any delusions, 
hallucinations, inappropriate behavior, suicidal or homicidal 
ideations or plans.  He was able to maintain minimal hygiene 
and other basic activities of daily living, although 
socialization outside the home was nil.  He was alert and 
oriented to person, place, and time.  The veteran described 
some memory loss and impairment, which had more to do with 
specifics of his Vietnam experience than anything else.  The 
veteran denied any obsessive or ritualistic behavior.  He did 
not demonstrate any speech problems.  He denied any panic 
attacks, although he did describe panic symptoms when they 
were triggered by socialization or altercations.  The veteran 
reported having a mild depressed mood, especially as it 
related to exacerbation of his PTSD symptoms.  The veteran 
also admitted to impaired impulse control, as evidenced by 
altercations, both verbal and physical, with coworkers and 
family.  The veteran said that medication had helped some to 
allow him to "think before I act."  Sleep impairment was 
still an ongoing problem.

The veteran was diagnosed as having severe PTSD, and was 
assigned a GAF score of 55.  The examiner also included the 
following text in the report:

In conclusion, [the veteran] clearly 
demonstrates severe and debilitating 
[PTSD] symptoms of an ongoing nature, 
despite compliance with treatment.  He 
meets the GAF of 55, due to his ability 
to keep a job but . . . he continues to 
have difficulty in social, occupational 
and family functioning.    

In an April 1999 supplemental statement of the case, the RO 
increased the rating for PTSD to 70 percent, effective from 
March 1997.  

In a June 1999 written statement, the veteran indicated that 
he was still seeking a 100 percent rating for his PTSD.  He 
reported that he was unable to quit his job because he would 
lose his pension.  He pointed out that there were at least 
four incidences involving his violent behavior at work with 
co-workers and management.  Every day the veteran feared 
being fired due to his anger and temper.  

The veteran attached two additional lay statements in support 
of his claim.  One statement was from the veteran's 
manager/foreman at work.  Although it was not uncommon for 
this individual, in his role as a foreman, to have disputes 
with union workers, dealing with the veteran was a different 
story.  The veteran would go berserk.  There had been times 
when this individual had felt very threatened by the veteran, 
who had gotten in his face with threats of doing him bodily 
harm.  The foreman would have to break off the discussion for 
fear of where things were leading.  The veteran once threw a 
four-pound block of wood at him.  Finally, the foreman wrote 
that the veteran often displayed violent behavior with very 
little provocation.   

In another lay statement, a co-worker wrote that in October 
1998, there was a meeting between twelve shop stewards, a 
zoneman and an alternate zoneman.  At one point during the 
meeting, the alternate zoneman wanted the veteran to discuss 
a situation.  The veteran said that he was not prepared to 
discuss the situation, because all of the facts were not yet 
in.  The alternate zoneman made a remark that caused the 
veteran to rise from his chair with what appeared to be an 
intent to do the alternate zoneman some harm.  It took all of 
the co-worker's strength to hold the veteran back from 
attacking the alternate zoneman. The co-worker had been 
sitting directly behind the veteran and pinned him to his 
chair, giving him time to settle down.  

In a July 1999 supplemental statement of the case, the RO 
confirmed the 70 percent rating assigned for the veteran's 
service connected PTSD.  

II.  Analysis

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  All 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained, and the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1999).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 70 percent is not warranted under 
these rating criteria.  The veteran certainly has not 
routinely displayed gross impairment in thought processes or 
communication, or persistent delusions or hallucinations.  
While he does appear to have experienced two flashback 
experiences (the car burning incident on the highway and the 
crane accident at work), it does not appear that such 
incidents are persistent, i.e., occurring on a daily, weekly, 
or even monthly basis.  The veteran has appeared to maintain 
good eye contact and communicate well during his VA 
examinations as well as his local hearing, and he did not 
reflect any delusional thought processes.  During both VA 
examinations, it was noted that the veteran was able to 
maintain at least a minimal personal hygiene, and he 
certainly did not appear to be disoriented as to time or 
place.  The veteran has discussed his work and his family at 
length in a number of forums and has not displayed any 
inability to remember names, including his own.  

There is evidence suggesting that the veteran's behavior, 
specifically his temper, has at times represented a threat to 
others.  Specifically, several of his co-workers and 
supervisors have submitted written statements to the effect 
that the veteran's temper has flared up at work, and even 
reached an uncontrollable pitch on several occasions.  
Indeed, the veteran appears to have been on the verge of 
violence, at times, which required the need to restrain him.  
Moreover, the veteran has apparently been involved in several 
altercations at home, involving his wife and daughter (who 
has apparently moved out due to, at least in part, the 
veteran's behavior). 

However, the veteran has stated the medication he is taking 
is helping counterbalance his impulses and letting him think 
before he acts.  He has continued to obtain VA therapy, which 
has included anger management counseling.  In addition, the 
Board notes that while he remains apparently withdrawn from 
his family at home, the veteran has remained in some contact 
with his fellow unit soldiers, had participated in a reunion, 
and had been involved in a long-term project at work relating 
to a veterans' memorial.  While the veteran is correct that 
his continued employment history should not bar him per se 
from obtaining a total rating for PTSD, an unbroken 20 year 
work history nevertheless reflects positively upon his 
overall ability to maintain his life and fulfill his 
responsibilities.  In summary, while the veteran's war 
stressors are truly compelling and his current PTSD symptoms 
are serious and required continued medication and treatment, 
the preponderance of the evidence, since service connection 
was granted, simply does not reflect the total occupational 
and social impairment that is required for veterans entitled 
to a 100 percent rating for PTSD. 


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

